Citation Nr: 1106144	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA),  Regional Office (RO), in St. Petersburg, 
Florida.

In his February 2009 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran requested a hearing at the RO before a 
Veterans Law Judge of the Board.  In a subsequent statement that 
same month, his representative reiterated this request.  In a 
November 2010 letter, he was notified that his hearing was 
scheduled for January 11, 2011.  However, he failed to appear for 
the proceeding and has not provided an explanation for his 
absence or requested to reschedule the hearing.  Therefore, his 
hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if further 
action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

VA's duty to assist also includes a duty to provide a medical 
examination or obtain 
a medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for sensorineural hearing loss may also be 
established based on a legal "presumption" by showing that the 
condition manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

According to VA standards, impaired hearing only will be 
considered an actual disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  

The Veteran claims he has bilateral hearing loss and tinnitus due 
to in-service exposure to excessively loud noise (acoustic 
trauma) from gunfire while working in a radio tower above the 
firing range.  He further claims that coincident with that in-
service acoustic trauma, he experienced hearing difficulties that 
lasted for a few days and tinnitus that has since continued.  See 
his June 2007 VA treatment records.

A September 2008 VA examination confirms that the Veteran has 
bilateral sensorineural hearing loss to be considered a 
disability by VA standards according to the requirements of 38 
C.F.R. § 3.385 as well as tinnitus.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
70
85
LEFT
25
30
70
70
85

Speech recognition scores were 94 percent in his right ear and 96 
percent in his left ear.  The diagnosis was mild to profound 
bilateral sensorineural hearing loss.  The examiner concluded 
that it was less likely than not (less than 50/50 probability) 
that the Veteran's hearing loss and tinnitus were related to his 
period of active service.  The examiner explained that the 
available service records, to include the June 1970 discharge 
examination report, did not document any in-service complaints or 
treatment for hearing loss or tinnitus.  The opinion also noted 
that whispered voice testing was insensitive to high frequency 
hearing loss, the type most commonly caused by noise exposure, 
and was not reliable evidence of normal hearing or hearing 
impairment.  The examiner added that she could not determine the 
contributions of occupational and recreational noise exposure 
towards the Veteran's current hearing thresholds, and that 
repeated noise exposure over a lifetime contributed to tinnitus 
and a large percentage of the general population complained of 
tinnitus without any definite noise exposure.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States 
Court of Appeals for Veterans Claims (Court) found that an 
examination was inadequate where the examiner did not comment on 
the Veteran's report of in-service injury and, instead, relied on 
the absence of evidence in the Veteran's service treatment 
records to provide a negative opinion.  Such is the case here.  
While the Veteran's history was noted in the introduction of the 
September 2008 examination report, in rendering an opinion, the 
VA examiner did not address the Veteran's reported in-service 
acoustic trauma and/or relevant in-service symptoms in providing 
her negative opinion; rather, she relied upon the absence of any 
corroborating evidence.  As such, this opinion is inadequate, and 
a remand for an addendum opinion concerning the etiology of the 
Veteran's bilateral hearing loss and tinnitus is necessary prior 
to deciding these claims.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (indicating an opinion is considered adequate 
when it is based on consideration of an appellant's medical 
history and examinations and describes the disability in 
sufficient detail so the Board's evaluation of the claimed 
disability is a fully informed one).   See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination for a service-connection claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 
417, 422 (1995) (concluding that inadequate medical evaluation 
frustrates judicial review).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain an addendum to 
the September 2008 VA examination report, 
preferably from the original examiner.  The 
claims file and a copy of this Remand must be 
made available to the reviewing examiner, and 
the examiner should indicate in the addendum 
report that the claims file was reviewed.

Following a review of the claims file, the 
reviewing examiner is requested to provide an 
opinion indicating whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's current bilateral 
hearing loss and tinnitus are related to his 
period of active service, to specifically 
include his asserted in-service acoustic 
trauma, hearing difficulties, and constant 
tinnitus.  

In doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptomatology since service.

If the original examiner is no longer 
available to provide requested opinion, 
another equally qualified VA examiner shall 
provide the necessary additional opinion.  
The need for an additional examination of the 
Veteran is left to the discretion of the VA 
examiner.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the record.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

